      Case 1:20-cr-00005-RJA-MJR Document 73 Filed 05/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                          20-CR-5-A
CHRISTOPHER D. CASACCI,
                                  Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 27, 2021, defendant

Christopher D. Casacci appeared before Magistrate Judge Roemer and entered a plea

of guilty to a three count Superseding Information which charges him as follows: Count

1 charges Lacey Act Trafficking in violation of 16 U.S.C. § 3372(a)(2)(a) and §

3373(d)(1)(B); Count 2 charges Lacey Act False Labeling in violation of 16 U.S.C.

Sections § 3372(d)(2) and § 3373 (d)(3)(A)(ii); and Count 3 charges violation of the

Animal Welfare Act in violation of 7 U.S.C. § 2134 and § 2149(d) .

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No. 71)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the April 27, 2021, waiver-of-

Indictment and plea proceeding before the Magistrate Judge, and the Report and

Recommendation, the Court finds that defendant Christopher D. Cassaci’s plea of guilty

was knowing, voluntary, and has a factual basis. Accordingly, defendant Cassaci’s plea
      Case 1:20-cr-00005-RJA-MJR Document 73 Filed 05/19/21 Page 2 of 2




of guilty is accepted based upon the oral findings of the Magistrate Judge as confirmed

in the written Report and Recommendation. Dkt. No. 71. Sentencing is scheduled for

August 27, 2021 at 12:30 pm. The parties are directed to the Court’s forthcoming Text

Order for the submission of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara_________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: May 19, 2021
